In an action of tort for personal injuries suffered by the plaintiff in a fall from a second floor porch of the defendant’s house to which he had been sent by his employer to install doors, the judge, subject to the plaintiff’s exceptions, admitted in evidence testimony by the plaintiff’s employer, on cross-examination by the defendant, that the plaintiff’s injury was covered by the employer’s workmen’s compensation insurance, and, as exhibits, photostats of the employer’s report of injury to the Division of Industrial Accidents and of the plaintiff’s claim for compensation. All of this was prejudicial error. Chaves v. Weeks, 242 Mass. 156, 158. West v. Molders Foundry Co. Inc. 342 Mass. 8, 9, and eases cited. The defendant’s contention that the documents were admissible as contradictions of the employer’s and the plaintiff’s testimony is without merit. The testimony was in amplification and not in contradiction of the exhibits. The ease of Nappi v. Falcon Truck Renting Corp. 286 App. Div. (N. Y.) 123, affd. 1 N. Y. 2d 750, cited by the defendant, is not pertinent to the situation before us.

Exceptions sustained.